 Case 6:16-cv-00033-NKM Document 46 Filed 04/02/20 Page 1 of 3 Pageid#: 190




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION
                                                                                             4/2/2020
UNITED STATES OF AMERICA and              )
THE COMMONWEALTH OF VIRGINIA,             )
ex. rel. Matthew A. Bolinger, M.D.,       )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        ) Civil Action No. 6:16-CV-00033
                                          )
CENTRA HEALTH, INC. and                   )
BLUE RIDGE EAR, NOSE, THROAT,             )
& PLASTIC SURGERY, INC.,                  )
                                          )
      Defendants.                         )
_________________________________________ )

      NOTICE OF ELECTION TO INTERVENE FOR SETTLEMENT PURPOSES

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), and the Virginia Fraud

Against Taxpayers Act, VA Code Ann. § 8.01-216.5(D), the United States and the Commonwealth

of Virginia notify the Court of their election to intervene in this action for settlement purposes.

With this notice, the United States, the Commonwealth of Virginia, and the Relator also file a Joint

Stipulation of Dismissal dismissing this action and providing for the lifting of the seal.

                                                      Respectfully Submitted,


Dated: April 2, 2020                                  DANIEL P. BUBAR
                                                      Attorney for the United States,
                                                      Acting Under Authority Conferred by
                                                      28 U.S.C. § 515.

                                                      /s/ Sara Bugbee Winn_
                                                      Sara Bugbee Winn
                                                      Assistant United States Attorney
                                                      Virginia State Bar No. 35924
                                                      P. O. Box 1709
                                                      Roanoke, Virginia 24008-1709
                                                      Tel: (540) 85702252
                                                      Email: sara.winn@usdoj.gov
Case 6:16-cv-00033-NKM Document 46 Filed 04/02/20 Page 2 of 3 Pageid#: 191




Dated: April 2, 2020                   COMMONWEALTH OF VIRGINIA

                                        /s/ Kimberly M. Bolton
                                       Kimberly M. Bolton
                                       Virginia State Bar No. 80006
                                       Office of the Attorney General
                                       Medicaid Fraud Control Unit
                                       202 North Ninth Street
                                       Richmond, Virginia 23219
                                       Tel: (804) 786-4619
                                       Email: kbolton@oag.state.va.us




                               Page 2 of 3
 Case 6:16-cv-00033-NKM Document 46 Filed 04/02/20 Page 3 of 3 Pageid#: 192




                                 CERTIFICATE OF SERVICE

       I certify upon entry of the Court’s order unsealing this case I will send a copy of the
foregoing by email to counsel for Relator and Defendants as follows:

                              Philip M. Sprinkle II, Esquire
                              Akerman
                              750 Ninth Street, N.W. Suite 750
                              Washington, D.C. 20001

                              Ankur J. Goel, Esquire
                              McDermott Will & Emery LLP
                              500 North Capitol Street, N.W.
                              Washington, D.C. 20001-1531

                              Eric J. Sorenson, Jr., Esquire
                              Woods Rogers, PLC
                              828 Main Street
                              19th Floor
                              Lynchburg, Virginia 24504

                              Frederick A. Tecce, Partner
                              IceMiller LLP
                              1735 Market Street
                              Suite 3450
                              Philadelphia, PA 19103

                              Timothy D. Belevetz, Partner
                              IceMiller LLP
                              20 F Street, N.W.
                              Suite 850
                              Washington, DC 20001

                                                     _/s/ Sara Bugbee Winn_________________
                                                     Sara Bugbee Winn
                                                     Assistant United States Attorney




                                           Page 3 of 3
